Citation Nr: 0833054	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), with a history of 
esophageal stricture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes of the right hand, currently evaluated as 
noncompensable.

3.  Entitlement to an increased evaluation for degenerative 
changes of the left hand, currently evaluated as 
noncompensable.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 until August 
1995, including a tour of duty in the Southwest Asia Theater 
of Operations from August 1990 until August 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of entitlement to increased evaluations for the 
bilateral hands disabilities are being REMANDED and are 
addressed in the REMAND portion of the decision below.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The veteran's GERD with a history of esophageal stricture is 
productive of moderate stricture of the esophagus with 
symptoms such as vomiting, dysphagia, regurgitation, and 
difficulty swallowing solid foods.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for gastroesophageal 
reflux disease have been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.113, 4.114, Diagnostic Codes 7203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in December 2002, February 2006 and 
April 2006 that fully addressed all notice elements.  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the veteran could be expected to understand 
what was needed to substantiate his claim.  Specifically, the 
June 2004 Statement of the Case included the text of all 
relevant regulations, including the Rating Criteria for 
hiatal hernias and limitation of motion of the hand.  
Subsequently, the veteran submitted relevant medical records 
and lay statements documenting symptoms which would be used 
in determining whether an increased evaluation was warranted.  
After this, the claim was readjudicated in a July 2006 
Supplemental Statement of the Case.  Additionally, the Board 
notes the veteran has had representation throughout the 
duration of the appeal.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  Thus, 
the Board finds the veteran meaningfully participated in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and private medical records.  The veteran 
submitted private medical records and lay statements in 
support of his claim.  Additionally the veteran was afforded 
VA examinations in connection with his claims.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran seeks an 
increased evaluation for his gastroesophageal reflux disease 
(GERD) with a history of esophageal stricture.  The RO 
granted service connection for GERD with a history of 
esophageal stricture in a January 1997 rating decision.  At 
that time a 10 percent evaluation was assigned pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7346.  The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.   Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the claim will be allowed by 
assigning the veteran a 30 percent disability rating under 
38 C.F.R. § 4.114, Diagnostic Code 7203.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  ).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's GERD was rated by analogy as a hiatal hernia 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this 
Diagnostic Code, a 10 percent rating is warranted when there 
is a hiatal hernia with two or more of the symptoms for the 
30 percent evaluation of less severity. 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  A 30 percent disability evaluation is 
contemplated for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health. Id.  A 60 percent 
evaluation is assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 
7346.

The Board notes, however, that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case." See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 

In the present case, the records reflect the veteran's 
service-connected gastrointestinal condition encompasses 
esophageal achalasia, which is an obstruction of the 
esophagus.  See Stedman's Medical Dictionary, 26th Edition 
(1995).  Although the June 2006 VA examiner concluded the 
achalasia was unrelated to the service-connected GERD, the 
Board notes that the veteran was initially diagnosed with 
achalasia during service and furthermore, the initial grant 
of service connection was for esophageal stricture with GERD.  
As such, the Board considers the achalasia to be service-
connected.  As such, the Board considered whether another 
Diagnostic Codes could result in a higher rating.  In doing 
so, however, the regulations provide that many diseases of 
the digestive system produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition, and 
as such separate ratings for these diseases would not be 
warranted.  Rather, a single evaluation would be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation. 38 C.F.R. §§ 4.113, 4.114.

In the present case, it appears the predominant disability is 
the achalasia.  Significantly, this was the disability which 
initially occurred during service.  Additionally, the upper 
GI study performed in connection with the June 2006 VA 
examination indicated the diagnosis was achalasia with a 
history of GERD.  As will be discussed in detail below, the 
veteran's most recent medical treatment records clearly 
indicate that the predominant problem is achalasia.  

As the Board finds achalasia to be the predominant 
disability, the proper Diagnostic Code for application is 
Diagnostic Code 7203 concerning the evaluation of stricture 
of the esophagus.  Under Diagnostic Code 7203, a 30 percent 
evaluation is assigned for moderate stricture of the 
esophagus.  A 50 percent evaluation is assigned for severe 
stricture of the esophagus permitting liquids only.  A 
maximum 80 percent evaluation is assigned for stricture of 
the esophagus permitting passage of liquids only, with marked 
impairment of general health. 38 C.F.R. § 4.114, Diagnostic 
Code 7203. 

The veteran underwent a VA examination in February 2003.  The 
examiner considered the veteran's complaints of once a month 
dysphagia and reflux once or twice a week.  The veteran 
explained he had difficulty swallowing solids.  He described 
constant pyrosis and reported an acid taste in his mouth from 
reflux.  Clinical examination reflected no significant 
abnormalities of the throat.  Abdominal examination reflected 
quiet gastroesophageal functioning.  The impression was 
chronic history of GERD.  The examiner also noted the hiatal 
hernia was tolerable on medication.  

A November 2004 private record indicated the veteran 
complained of persistent reflux symptoms in spite of 
medication and difficulty swallowing requiring lots of fluid.  
The upper gastrointestinal study found a sliding hiatal 
hernia with GERD and multiple tertiary contractions in the 
distal esophagus.  The assessment was GERD that continued to 
be symptomatic and esophageal stricture. 

A January 2005 private medical record indicated the veteran 
was seen for a manometry.  The assessment was 
gastroesopahgeal reflux disease with poor manometry results.  

Private medical records dated in March 2005 reflected 
complaints of severe reflux and mild dysphagia.  The veteran 
explained he recently underwent an esophagogastroduodenoscopy 
that resulted in minimal mild changes but no persistent 
stricture.  A follow up manometry was performed and reflected 
no esophageal peristalsis in the smooth muscle section, high 
lower esophageal sphincter pressure, no lower esophageal 
sphincter relaxation with swallow, normal peristalsis in 
proximal esophagus, changes consistent with achalasia.  The 
assessment was achalasia. An April 2005 record reflected 
complaints of severe reflux and midsternal pain.  The veteran 
complained of heartburn and indicated he treated with ice 
water.  The impression was questionable achalasia.  

The veteran underwent a VA examination in June 2006 to assess 
the severity of his disability.  The examiner reviewed the 
claims file and considered the veteran's subjective 
complaints of dysphagia, particularly with solid food.  He 
explained he needed a great deal of fluid to swallow solid 
food.  He also complained of heartburn about 70-80 percent at 
bedtime.  He reported retrosternal burning and an acid taste 
in his mouth.  He denied hematemesis or melena. He also 
described one to two episodes of nausea and vomiting per week 
and reported painful retching.  

Clinical examination reflected the veteran's weight remained 
stable.  The abdomen was soft and nontender with no 
organomegaly.  There was some discomfort in the 
gastroesophageal junction immediately beneath the xiphoid 
process.  An upper gastrointestinal series demonstrated 
changes consistent with achalasia with mild esophageal 
distention and esophageal retention with delayed emptying and 
ineffective peristaltic hyperactivity in the lower half of 
the esophagus.  The diagnosis of the upper gastrointestinal 
series was achalasia with a history of gastroesophageal 
reflux status post esophageal dilatation.  The concluding 
impression of the VA examiner was achalasia with an unknown 
etiology but less likely than not related to or caused by 
GERD and GERD.  

The veteran also submitted a lay statement from the veteran's 
acquaintance, J.M., in support of his claim.  J.M explained 
the veteran's esophageal stricture was getting worse and he 
was diagnosed with achalasia.  She indicated that the veteran 
had undergone several procedures concerning the stricture but 
continued to have severe heartburn that limited what he could 
eat.  She explained the episodes last from 30 minutes to an 
hour and required small sips of water and medication.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, the veteran continues to have 
symptoms of GERD and achalasia including reflux, dysphagia, 
vomiting, heartburn and pyrosis.  Additionally, the veteran 
and J.M. describe his difficulty in eating solid food and 
requiring a great deal of liquid to swallow solids.  These 
symptoms approximate a moderate stricture of the esophagus.  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and an evaluation of 30 percent is granted. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  

A higher 50 percent evaluation is not warranted as there is 
no evidence the veteran is restricted to liquids only.  In 
fact, although the record reflects the veteran had difficulty 
with solid food, it clearly reflects he continues to be able 
to eat solid food, albeit with the assistance of a great deal 
of liquid.  Accordingly, a 30 percent evaluation, but no 
higher, is granted for the veteran's GERD under 38 C.F.R. 
§4.114, Diagnostic Code 7203.


ORDER

A 30 percent evaluation for GERD with esophageal stricture is 
granted.


REMAND

Concerning the claim for entitlement to increased compensable 
evaluations for degenerative changes of the bilateral hands, 
the Board also finds the evidence is insufficient to rate the 
claim at the present time.  Specifically, the record reflects 
the veteran was initially service connected for degenerative 
changes of the small joints of the hands and fingers; 
however, no x-ray evidence was provided at that time to 
support that diagnosis.  Furthermore, the service medical 
records fail to reflect any complaint or treatment of the 
hands.  Significantly, recent records, including the June 
2006 VA examination, found no findings on examination or x-
ray consistent with the degenerative changes of the hands.  
Given the lack of present findings and the lack of any 
findings or clinical data at the time service connection was 
granted, it appears the diagnosis of degenerative changes of 
the hands may be incorrect.  The Board also notes it is 
unclear why the veteran was evaluated under Diagnostic Code 
5308, Muscle Group VIII, which delineates the criteria for 
disabilities muscles instead of the Diagnostic Codes 
concerning degenerative arthritis or limitation of motion of 
the hands given the current characterization of the 
disability of the hands.  

The record reflects that the veteran was diagnosed with 
carpal tunnel syndrome in 2002.  The February 2003 VA 
examination noted the veteran had carpal tunnel syndrome and 
did not describe any findings consistent with the service-
connected degenerative changes of the hands.  This 
examination did not, however, express an opinion as to 
whether the carpal tunnel syndrome was related to either 
service, or the service-connected degenerative changes of the 
hands.  

As the veteran's current complaints could be related to the 
nonservice connected carpal tunnel syndrome, the Board cannot 
therefore render an informed decision concerning the level of 
disability caused by the veteran's service-connected 
disability of the hands in the absence of specific medical 
information regarding the nature, etiology, and severity of 
the bilateral carpal tunnel syndrome. See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
As such, the veteran should be afforded another VA 
examination. See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the veteran a 
neurological VA examination to assess the 
presence and severity of any disability of 
the hands, to be accompanied by any 
clinical testing deemed appropriate by the 
examiner.  The claims folder and a copy of 
this remand must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for the hands and carpal 
tunnel syndrome and offer comments and an 
opinion as to the following:

a)	Whether the veteran currently carries 
a diagnosis of carpal tunnel syndrome 
or any other neurological disability 
affecting the hands.

b)	If the veteran has a diagnosis of 
carpal tunnel syndrome or other 
neurological disability affecting the 
hands, whether this disability was 
previously misdiagnosed as 
degenerative changes of the hands.

c)	If the condition was not misdiagnosed 
but represents a separate disability, 
the examiner should opine on whether 
any currently diagnosed carpal tunnel 
syndrome or other neurological 
disability affecting the hands is 
related to the service-connected 
disability of the bilateral hands or 
is otherwise related to service.

d)	If the carpal tunnel syndrome is not 
related to service or the service-
connected degenerative changes of the 
hands, the examiner should identify 
the symptoms, manifestations and 
degree of disability associated with 
the service-connected degenerative 
changes of the hands, as opposed to 
non-service connected carpal tunnel 
syndrome.

If the various manifestations and 
degree of disability attributable to 
the service-connected degenerative 
changes of the hands cannot be 
distinguished from non-service-
connected conditions, the examiner 
should so indicate and explain the 
reasons for that conclusion.  A clear 
rationale for all opinions is 
required, to include a discussion of 
the facts and medical principles 
involved.

3.  When the development requested has 
been completed, the claims should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


